Title: To Thomas Jefferson from Sarah Beates, 31 July 1807
From: Beates, Sarah
To: Jefferson, Thomas


                        
                     
                        Sir
                     
                            Phila. July 31—1807
                        
                        —in addressing your Excelincy last evening, my mind was so agitated that on recolliction—I find I have—omited
                            what ought to have been mentioned—as there is so many impositions in the world, My Papa’s name Sir was William Thorne,
                            paymaster to Coll. Benjamin Hower. Comt. Genl. of Millitary stores his residence Chesnut St. near fourth St. Mr. Nourse
                            was introduce’d to our  famely—by an esteemed friend, Joseph Carlton Esqr., then secreatary to the board of war
                  With the
                            highest respect—I am you Excelincy’s Most Obedient
                        
                            Sarah Beates
                     
                            No 66 South Fifth St.
                        
                    